Citation Nr: 0941063	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection a right 
eye disorder characterized as macular puckering, epiretinal 
membrane of the right eye.   

2.  Entitlement to service connection for macular puckering, 
epiretinal membrane of the right eye, to include as secondary 
to service-connected residuals of trauma to the right eye, 
residuals metal fragment removed with scarring of the cornea.  

3.  Entitlement to an initial compensable rating for 
residuals of trauma to the right eye, residuals metal 
fragment removed with scarring of the cornea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran (appellant) served on active duty from April 1953 
to April 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In May 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  At that time he stated that he wished to withdraw 
consideration of cataracts as a residual of his right eye 
injury.  Thus the Board will not address this issue in its 
decision.  See 38 C.F.R. § 20.204.  

Historically it is noted that in July 2007, the Veteran 
requested that his previously denied claim for service 
connection for a right eye disorder be reopened.  In November 
2007, the RO found that the claim for service connection for 
macular puckering, epiretinal membrane, cataract, right eye, 
claimed as a right eye condition was denied because new and 
material evidence had not been presented.  The Veteran 
disagreed and this appeal ensued.  In February 2009, the RO 
granted service connection for residuals of trauma to the 
right eye, residuals metal fragment removed with scarring of 
the cornea and assigned a noncompensable evaluation under DC 
6079.  In February 2009, the RO issued a supplemental 
statement of the case on the issue of entitlement to service 
connection for macular puckering, epiretinal membrane, 
cataract, right eye to include as secondary to service 
connected injury to the right eye, metallic fragment removed, 
with scarring of the cornea.  In April 2009, the Veteran 
disagreed with the noncompensable evaluation assigned for his 
injury to the right eye, metallic fragment removed, with 
scarring of the cornea.  He has also contended that his 
macular puckering, epiretinal membrane of the right eye, 
should be separately service connected on a direct basis or 
as secondary to service-connected residuals of trauma to the 
right eye, residuals metal fragment removed with scarring of 
the cornea.  Thus the issues on appeal are as noted on the 
first page of this decision.  

The issue of entitlement to an initial compensable evaluation 
for residuals of trauma to the right eye, residuals metal 
fragment removed with scarring of the cornea is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right eye disorder was denied by 
a June 1966 rating decision.  The Veteran was notified of the 
denial that same month and he did not disagree.  

2.  In November 1988, the RO found that no new and material 
evidence had been received to reopen the Veteran's claim for 
service connection for a right eye disorder and so informed 
him in January 1989.  The Veteran did not disagree with the 
determination. 

3.  Additional evidence associated with the claims file since 
the RO's November 1988 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a right eye disorder characterized as 
macular puckering, epiretinal membrane of the right eye.  

4.  Macular puckering, epiretinal membrane of the right eye 
is reasonably related to service.  


CONCLUSIONS OF LAW

1.  The November 1988 RO decision that denied service 
connection for a right eye disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
November 1988 RO decision and the claim for service 
connection for a right eye disorder characterized as macular 
puckering, epiretinal membrane of the right eye is reopened.  
38 U.S.C.A. § 5108 (West 2002).  

3.  The criteria for service connection for macular 
puckering, epiretinal membrane of the right eye have been 
met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the claim for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning the attempt to reopen this claim.  
Further since service connection for macular puckering, 
epiretinal membrane of the right eye is being granted there 
is no need to discuss compliance with VA duties to notify and 
assist the claimant, found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  



New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Veteran's initial claim for service connection for an 
acquired psychiatric disorder was denied in a June 1966 
rating decision.  The decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.1100, 20.1104.  In November 1988, the RO found that no new 
and material evidence had been received to reopen the claim.  
That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.  The Veteran seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Applicable 38 C.F.R. 
§ 3.156 (2009) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In the June 1966 RO decision, the RO considered the Veteran's 
service treatment records, and a VA examination report June 
1966.   The service treatment records showed that the Veteran 
was treated in service for a foreign object in the right eye 
and he gave a history of injury to the right eye one year 
prior.  The VA examination showed partial optic atrophy of 
the right eye.  The examiner stated that he did not see any 
evidence of residuals of injury to either eye.  The RO denied 
the claim, finding that there was no relationship between 
vision in the right eye and what the Veteran was treated for 
in service.  The Veteran was provided notice of the decision 
that same month and he did not timely disagree with the 
determination.  

The Veteran sought to reopen his claim in June 1988.  In a 
November 1988 decision, the RO considered a VA examination 
report which showed decreased vision in the right eye.  The 
RO found that the evidence showed the Veteran's current 
condition and no new factual basis was presented.  The claim 
to reopen was denied.  

Evidence added to the record since the November 1988 denial 
includes VA outpatient treatment records beginning in 1998, 
VA examination reports and private medical records.  Among 
the evidence of record are two private medical opinions.  
One, dated in January 2009, includes a finding that the 
service injury that caused the corneal scar in the right eye 
is absolutely the most likely cause of the Veteran's 
diminished vision.  The other dated in January 2009 reflects 
that the Veteran's limited vision is based on corneal scaring 
from his injury in 1953.  Additionally, VA examiners noted in 
August 2007 and in January 2009 that it cannot be stated with 
definite certainty that the trauma in service did not 
contribute to the formation of epiretinal membrane leading to 
macular puckering.  This evidence is new and material since 
it relates to an unestablished fact-- relating his right eye 
disorder to his military service.   It creates a reasonable 
possibility of substantiating the claim, and thus, the claim 
is reopened.  

Service Connection for a Right Eye Disorder Characterized as 
Macular Puckering, Epiretinal Membrane of the Right Eye.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

The Veteran's service treatment records show that at service 
entrance defective vision in the right eye (20/30) was 
diagnosed.  In November 1953, he was treated for a foreign 
object in the right eye (steel wool) imbedded in the cornea.  
In December 1953, examination showed that the cornea showed 
good healing.  It was noted that there was a permanent linear 
scar in the middle of the cornea as a result of injury in 
1952.  At separation, his vision in the right eye was 20/20 
and it was noted that he had eye trouble-steel shavings in 
the right eye in 1954.  Thus one element of the required 
criteria for service connection, an inservice injury, has 
been satisfied.  

Since service, the Veteran has been diagnosed with macular 
puckering with epiretinal membrane, cataract, and decreased 
visual acuity.  (See, VA examination if August 2007, VA 
examination in January 2009, and private examiners' letters 
dated in January 2009).  Therefore a second criterion for 
service connection, a current disorder, has been satisfied. 

Thus in order to prevail, the evidence must show a nexus 
between the inservice injury and the Veteran's current 
macular puckering with epiretinal membrane.  It is noted that 
Veteran has been service connected for residuals of trauma to 
the right eye, residuals metal fragment removed with scarring 
of the cornea based on visual acuity, and as stated above he 
has withdrawn consideration of cataracts as a residual of his 
injury.  
 
As to the macular puckering, epiretinal membrane of the right 
eye, the Board notes that in August 2007, a VA examiner found 
that macular puckering with epiretinal membrane is less 
likely as not caused or the result of foreign body (steel) 
entering the right eye during service.  The rationale offered 
was that epiretinal membranes can be related to intraocular 
inflammation and prior significant trauma.  It was noted that 
the Veteran does have a history of trauma to the eye but that 
corneal foreign body is not very likely to cause enough 
inflammation when treated adequately to be responsible for 
epiretinal membrane formation.  He stated that these are 
often idiopathic.  He went on to say that this being said, he 
could not say with definite certainty that the trauma did not 
contribute to the formation of epiretinal membrane leading to 
macular puckering.  

The Veteran was examined by VA in January 2009.  The examiner 
reviewed the claims file, reviewed the Veteran's history and 
examined the Veteran.  The examiner stated the macular 
puckering with epiretinal membrane is less likely as not 
caused by or a result of corneal metallic foreign body that 
occurred during the armed service.  The rationale was the 
epiretinal membranes may be related to intraocular 
inflammation and prior significant trauma, but corneal 
foreign body is not likely to be induced to the levels of 
inflammation when treated adequately which the records 
indicated to be responsible for epiretinal membrane 
formation.  It was noted that these findings are often 
idiopathic.  He went on to say that it however cannot be said 
with definite certainty that the trauma did not contribute to 
the formation of epiretinal membrane leading to macular 
puckering.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  The Board is not bound to accept any opinion 
(from a VA examiner, private physician, or other source) 
concerning the merits of a claim.  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  Rather, it has a duty to assess the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Here two VA examiners have stated that as to the etiology of 
the Veteran's macular puckering, epiretinal membrane of the 
right eye, it cannot be stated with definite certainty that 
the trauma did not contribute to formation of the macular 
puckering, epiretinal membrane of the right eye.  There is no 
evidence in the claims file clearly stating that it was not 
related to the inservice injury.  

When considering these opinions with the other medical 
evidence of record, the Board finds that there is a 
reasonable doubt as to whether the Veteran's macular 
puckering, epiretinal membrane of the right eye had its onset 
in service or is etiologically related the Veteran's service.  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

While the VA examiners noted above found that macular 
puckering with epiretinal membrane is less likely as not 
caused or the result of foreign body (steel) entering the 
right eye during service, they also stated that the disorder 
cannot be said with definite certainty that the trauma did 
not contribute to the formation of epiretinal membrane 
leading to macular puckering.  By qualifying their opinions, 
the probative value of the findings is reduced and the 
opinions are not given any weight above any other evidence of 
record.

The Board finds that the medical opinions neither support nor 
refute the Veteran's claim.  They are the only medical 
opinions of record addressing the etiology of this disorder.   
Thus, the medical evidence raises a reasonable doubt and is 
in equipoise.  As such, affording the Veteran the benefit of 
the doubt, service connection is warranted on a direct basis.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In view of the above, entitlement to secondary service 
connection for macular puckering with epiretinal membrane is 
moot.  


ORDER

New and material evidence has been received and the claim for 
service connection for a right eye disorder characterized as 
macular puckering, epiretinal membrane of the right eye is 
reopened.  

Service connection for macular puckering, epiretinal membrane 
of the right eye is granted.  


REMAND

In February 2009, the RO granted service connection residuals 
of trauma to the right eye, residuals metal fragment removed 
with scarring of the cornea and assigned a noncompensable 
evaluation.  In April 2009, the Veteran submitted a notice of 
disagreement, in which he stated that he sought an increase 
in service connection of a compensable percent to reflect the 
severity of the disability.  The Court has held that where a 
claimant files a notice of disagreement and the RO has not 
issued a statement of the case (SOC), the issue must be 
remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant and his representative 
should be provided a statement of the 
case (SOC) on the issue of residuals of 
trauma to the right eye, residuals metal 
fragment removed with scarring of the 
cornea.  An appropriate period of time 
should be allowed for response.  The 
Veteran should be advised of the time 
limit for filing a substantive appeal.  
If the appeal is timely perfected, this 
matter should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


